EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Gallagher on 8/18/2022.

The application has been amended as follows: 

SPECIFICATION
In the specification amended on 6/22/2022, in each of the paragraphs [0031], [0056], [0089] and [0098]:
Please delete the chemical name: N,N'-(methylenebis(6-isocyanato-3,1-phenylene)) bis(10-octylfluorene-9-amine) 
And replace with the chemical name: N,N'-(methylenebis(6-isocyanato-3,1-phenylene))bis(10-octylanthracene-9-amine)

Additionally, in [0091] of the specification, please delete “10-amino-9-octylhydrazine” and replace with “10-amino-9-octylanthracene”

CLAIMS
Please cancel claims 13-18. Additionally:

	In claim 1: 
please delete the chemical structure drawing, and replace with the following chemical structure drawing:

    PNG
    media_image1.png
    486
    1050
    media_image1.png
    Greyscale


In claim 4, line 2:
	please delete “S201” and replace with “S101”

In claim 7, last line:
	please delete “polymer monomer” and replace with “monomer”

In claim 9, lines 1-2:
	please delete “claim 3, wherein the step S201” and replace with “claim 7, wherein the step S101”

In claim 9, lines 3-4:
	please delete “N,N'-(methylenebis(6-isocyanato-3,1-phenylene)) bis(10-octylfluorene-9-amine)”
	and replace with “N,N'-(methylenebis(6-isocyanato-3,1-phenylene))bis(10-octylanthracene-9-amine)”



Reasons for Allowance
Claims 1-10 are allowed.
Claim 10 has been amended to limit the recited polymer to a structure as previously recited in claim 11 or 12. As set forth in the action mailed 5/24/2022, the examiner is unaware of prior art which discloses or suggests a polymer of the recited formulas. Additionally, Applicant has amended the claims and specification to overcome the rejections under 35 USC 112(b). In particular, Applicant has amended the structure of the polymer resulting from reaction of diisocyanate and oxalic acid to be a polyamide, rather than a polyurethane. As established in action mailed 5/24/2022 (paragraphs 8-12), the person having ordinary skill in the art would have recognized that reaction of a diisocyanate and a dicarboxylic acid would produce a polyamide, rather than a polyurethane. Given that the disclosed and recited oxalic acid reactant is both named and drawn (structural formula) in the specification as filed, one would have reasonably concluded that the disclosed and recited oxalic acid was not intended to be ethylene glycol. Therefore, one would have recognized the structure of the polymer in the specification to be in error, rather than the structure and name of the reactant. Because one having ordinary skill in the art would have recognized not only the existence of the error in the polymer structure but also the appropriate correction, the amendment to correct the structure of the polymer to be a polyamide (rather than a polyurethane) complies with 35 USC 112(a).
Claim 10 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 1/24/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346. The examiner can normally be reached Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL KAHN/Primary Examiner, Art Unit 1766